                                          Case 3:15-cv-04352-TSH Document 180 Filed 07/20/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JACK BUCKHORN, et al.,                            Case No. 15-cv-04352-TSH
                                   8                    Plaintiffs,
                                                                                           ORDER GRANTING MOTION FOR
                                   9             v.                                        LEAVE TO FILE AMENDED
                                                                                           COMPLAINT
                                  10     MARLON EUGENE HETTINGER,
                                                                                           Re: Dkt. No. 179
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          As the Ninth Circuit determined Plaintiffs did not properly allege a state law breach of

                                  14   contract claim in their Second Amended Complaint, they now seek leave to amend pursuant to

                                  15   Federal Rule of Civil Procedure 15(a). ECF No. 179. Defendants did not file an opposition. The

                                  16   Court finds this matter suitable for disposition without oral argument and VACATES the August

                                  17   13, 2020 hearing. Civ. L.R. 7-1(b).

                                  18          Having considered the relevant factors in deciding a motion for leave to amend, see In re

                                  19   W. States Wholesale Natural Gas Antitrust Litig., 715 F.3d 716, 738 (9th Cir. 2013), and that leave

                                  20   to amend should be determined with “all inferences in favor of granting the motion,” Griggs v.

                                  21   Pace Am. Grp., Inc., 170 F.3d 877, 880 (9th Cir. 1999), the Court GRANTS Plaintiffs leave to file

                                  22   a third amended complaint by July 24, 2020. No chambers copy is required.

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: July 20, 2020

                                  26
                                                                                                   THOMAS S. HIXSON
                                  27                                                               United States Magistrate Judge
                                  28
